                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                      3:21-cv-206-FDW
                                  3:19-cr-189-FDW-DCK-2

KATELAND DAWN MYERS,                )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                                   ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

        THIS MATTER is before the Court on Petitioner’s pro se Motion Under 28 U.S.C. §

2255 to Vacate, Set Aside, or Correct a Sentence by a Person in Federal Custody, (Doc. No. 1).

        Petitioner pleaded guilty to one count of conspiracy to distribute and possess with intent

to distribute methamphetamine and methamphetamine actual and one count of distributing and

possession with intent to distribute methamphetamine actual, and aiding and abetting the same.

(3:19-cr-189 (“CR”) Doc. No. 90). She was sentenced to 151 months’ imprisonment for each

count, concurrent, followed by five years of supervised release. (Id.). The Judgment was entered

on September 10, 2020. (Id.). Petitioner did not appeal.

        The instant § 2255 Motion to Vacate was docketed on May 4, 2021.1 Petitioner asserts

claims of ineffective assistance of counsel. However, the § 2255 Motion to Vacate is not

verified (signed under penalty of perjury). See Rule 2(b)(5), 28 U.S.C. foll. § 2255; 28 U.S.C. §

1746. Petitioner shall, within fourteen (14) days of this Order, verify the § 2255 Motion to

Vacate, (Doc. No. 1), using the Verification of Motion to Vacate form supplied with this Order.

1
  Petitioner does not have the benefit of the prisoner mailbox rule because she failed to certify the date upon which
she submitted the § 2255 Motion to Vacate to prison authorities for mailing. See Rule 3(d), 28 U.S.C. foll. § 2255
(addressing inmate filing).
                                                         1
Petitioner is cautioned that failure to comply with this Order will likely result in dismissal of this

case without further notice.

       IT IS, THEREFORE, ORDERED that:

       1.   Petitioner shall, within fourteen (14) days of this Order, verify the Motion to

            Vacate, (Doc. No. 1), using the Verification of Motion to Vacate form attached to this

            Order. Petitioner is cautioned that failure to comply with this Order will likely result

            in this case’s dismissal without further notice.

       2. The Clerk of Court is instructed to mail a copy of this Order and the attached

            Verification of Motion to Vacate to Petitioner.




                                                  2            Signed: May 12, 2021
                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                    3:21-cv-206-FDW
                                3:19-cr-189-FDW-DCK-2

KATELAND DAWN MYERS,                )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                       VERIFICATION OF
UNITED STATES OF AMERICA,           )                       MOTION TO VACATE
                                    )
            Respondent.             )
____________________________________)

        Pursuant to Rule 2(b)(5) of the Rules Governing § 2255 Proceedings, I declare (or certify,

verify, or state) under penalty of perjury that the § 2255 Motion to Vacate, (Doc. No. 1), which I

failed to verify, is true and correct.



                                         _____________________________________
                                         Kateland Dawn Myers


                                         ____________________
                                         Executed on (Date)




                                                 3
